DETAILED ACTION
This correspondence is in response to the communications received February 17, 2021.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    837
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    1038
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1B and 2, a multi-chip module (MCM) package, comprising:

a leadless leadframe (115) including a plurality of lead terminals including a plurality of half- etched lead terminals that include a full-thickness portion (115a1) and a distally located half-etched portion (115a2), and second lead terminals including at least one thermal pad (VSSB labeled lead);

a first die (TX die 130) attached by a dielectric die attach material (137) to the plurality of half-etched lead terminals (115a), 

the first die (130) comprising first bond pads (131a) coupled to first circuitry (180a, ¶ 0031) including circuit elements configured for receiving a control signal (¶ 0022) and for outputting a coded signal at a selected frequency, and a transmitter (¶ 0011);

at least one second die (RX DIE 142) attached to the second lead terminals (attached to leads labeled VSSB), 

the second die comprising second bond pads (131b, 161) coupled to second circuitry (180b) including circuit elements configured for a receiver with a gate driver (¶ 0011), 

wherein the second die is attached by a conductive die attach material (143) to the thermal pad (leads labelled VSSB);

bond wires (167) including die-to-die bond wires between a portion of the first bond pads and a portion of the second bond pads (167 connects bond pad 131a of TX DIE 130 to bond pad 131b of RX DIE 142);

at least one high-voltage isolation device (ISO DEVICE 230) between the transmitter (circuitry 180a in 130) and the receiver (circuitry 180b in 142), and

a mold compound for encapsulating the first die and the second die (MOLD 157 encapsulates 130 and 142).

Claim 10 is very similar to claim 1 in that each of the structural features are present in the form of a method claim.

Claim 19 contains each of the limitations contained in claim 1 with regard to the “multi-chip module (MCM) package” with the addition of the device details regarding the telecom module which includes the italicized portions highlighted below of a DC/DC power converter and a controller with their respective claimed details.

Regarding claim 19, the Applicant discloses in Fig. 1B and 2, a telecom module, comprising:

a DC/DC power converter having a converter input side configured for receiving a DC voltage that is applied to an input of a high-voltage isolation device that provides a DC output voltage to a converter output side,

at least one multi-chip module (MCM) package, comprising:

a leadless leadframe including a plurality of lead terminals including on an input side a plurality of half-etched lead terminals that include a full-thickness portion and a distally located half-etched portion, and on an output side second lead terminals including at least one thermal pad having a pad area;

a first die attached by a dielectric die attach material to the plurality of half-etched lead terminals, 

the first die comprising first bond pads coupled to first circuitry including circuit elements configured as a first receiver for receiving a first control signal and for outputting a coded signal at a selected frequency, and a first transmitter, 

wherein there is a first on-chip high-voltage isolation device between the first receiver and the first transmitter;

at least one second die attached to the second lead terminals including the thermal pad, 

the second die comprising second bond pads coupled to second circuitry including circuit elements configured as a second receiver for a receiver for receiving a second control signal, the receiver with a gate driver, wherein there is a second on-chip high-voltage isolation device between the second receiver and the second transmitter, wherein the second die is attached by a conductive die attach material to the thermal pad, and wherein an area of the second die is within the pad area; 

bond wires including bond wires between the first bond pads and the half-etched lead terminals, 

bond wires between the second bond pads and the second lead terminals, and 

die-to-die bond wires between the first bond pads and the second bond pads; and 

a mold compound for encapsulating the first die and the second die; 

a controller coupled to the converter input side and to the converter output side, 

wherein the controller is configured to: 

sense a voltage level at an output of the converter output side, and transmit an AC control signal to the converter output side that is transmitted across the high-voltage isolation device to the converter input side to control a voltage applied to gates of transistors of the converter input side to achieve a desired voltage regulation and a higher power conversion efficiency.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The multi-chip module (MCM) package (claim 1), method of assembling a multi-chip module (MCM) package (claim 10) and the telecom module (claim 19) as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claims 1, 10 and 19, the prior art of Bonifield et al. (US 2019/0206812) discloses in Fig. 1A, a multi-chip module (MCM) package (claim 1), method of assembling a multi-chip module (MCM) package (claim 10) and the telecom module (claim 19), but Bonifield fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the specific type of device claimed for the, “first die” as “a first die attached by a dielectric die attach material to the plurality of half-etched lead terminals, the first die comprising first bond pads coupled to first circuitry including circuit elements configured for receiving a control signal and for outputting a coded signal at a selected frequency, and a transmitter”, then as claimed for the “second die” as “at least one second die attached to the second lead terminals, the second die comprising second bond pads coupled to second circuitry including circuit elements configured for a receiver with a gate driver, wherein the second die is attached  by a conductive die attach material to the thermal pad”, and lastly plural “bond wires” that are “between the transmitter and the receiver”.

A rejection was attempted for claim 1, with the prior art of Bonifield et al. (US 2019/0206812) as can be seen in Fig. 1A shown below.  

    PNG
    media_image3.png
    414
    951
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    639
    704
    media_image4.png
    Greyscale

Regarding claim 1, the prior art of Bonifield discloses in Fig. 1A, a multi-chip module (MCM) package, comprising:

a leadless leadframe (114, 112, 122, 124) including a plurality of lead terminals (two outer leads 114, 124) and second lead terminals including at least one thermal pad (112, 122);

a leadless leadframe (114, 112, 122, 124) including a plurality of lead terminals including a plurality of half-etched lead terminals that include a full-thickness portion and a distally located half-etched portion (this limitation of a lead with a thin portion and a thicker portion, see Applicant’s Fig. 2, is a feature that is not shown by Bonifield)

a first die (110, ¶ 0021, and discussed as a transmitter in ¶ 0025) attached by a dielectric die attach material (“die attach adhesive 113”, ¶ 0021) to the plurality of lead terminals (113 between 110 and lead 112), 

the first die (110) comprising first bond pads (111, 118, ¶ 0022, 0023) coupled to first circuitry including circuit elements (isolation capacitor called “ISO caps” C1, ¶ 0021) configured for receiving a control signal and for outputting a coded signal at a selected frequency (frequency aspect not disclosed), and a transmitter (110 as transmitter discussed in ¶ 0025);

at least one second die (120 DIE) attached to the second lead terminals (120 mounted on and physically attached to 122, and further 120 electrically connected by bond wire to 124), 

the second die (120) comprising second bond pads (121, 129, ¶ 0022) coupled to second circuitry including circuit elements (“second iso cap shown as C2”, ¶ 0023) configured for a receiver with a gate driver (not specific to die 120, but gate discussed in ¶ 0050, this limitation not met by this reference), 

wherein the second die (120) is attached by a conductive die attach material (“die attach adhesive 123”, ¶ 0023, this reference does not specify that the die attach adhesive is “conductive”) to the thermal pad (as 122 is not exposed to the outside environment, this limitation of “thermal pad” is not shown by this reference);

bond wires including die-to-die bond wires between a portion of the first bond pads and a portion of the second bond pads (only one bond wire 130 shown connecting 110 to 120, so the plurality of bond wires not shown by this reference);

at least one high-voltage isolation device between the transmitter and the receiver (the isolation devices are the capacitors C1 and C2, ¶ 0021, 0023), and

a mold compound for encapsulating the first die and the second die.

Essentially, Bonifield does not disclose,
1.) “a first die attached” (which is a “transmitter” type chip) … “to the plurality of half-etched lead terminals that include a full-thickness portion and a distally located half-etched portion” and 
2.) the first die is attached to the lead by a “dielectric die attach material”
3.) “a second die attached” (which is claimed to be a “receiver” type chip) … “wherein the second die is attached by a conductive die attach material to the thermal pad”, 
4.) the second die is attached to it’s respective lead by “conductive die attach material” and finally, 
5.) “bond wires including die-to-die wires between a portion of the first bond pads and a portion of the second bond pads”.

For the same reasons presented for claim 1, then claims 10 and 19 are allowable for those reasons highlighted above.

Ko (US 2020/0211934) Fig. 3, shown below, shows where both leads have half-etched portions, but the die 120 is not formed on lead of the type of “thermal pad”, like VSSB of Applicant’s Fig. 2.

    PNG
    media_image5.png
    416
    949
    media_image5.png
    Greyscale


The concept of half-etched leads is known as shown by Kobyakawa et al. (US 8,633,506) Fig. 9, below.  However, the prior art does not disclose an example or a motivation for modifying a leadframe to have the one device (first die) would be connected to a half-etched lead and the other device (second die) is attached to a non-thinned lead.

    PNG
    media_image6.png
    470
    724
    media_image6.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893